The respective attorneys for the parties *749to this appeal and cross appeal from an order of the Supreme Court, Westchester County, dated April 15, 1975, have agreed, by a stipulation dated September 2,1975 and made at a conference in this court on that day before Mr. Justice Gittleson, that said order be modified as follows: (1) for the tax years in issue (1969-1974, inclusive) $175,000 of the assessment reduction shall be eliminated and prorated over the period of said tax years; (2) in the pending 1975 proceeding before Special Term, Westchester County, the assessment shall be reduced to $375,000; and (3) upon preparation of the 1976 assessment roll, the assessment shall be $375,000. In accordance with the foregoing, the order is so modified, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.